Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Allan Braxdale on 6/16/22.

The application has been amended as follows:
Independent claim 1 is amended so that the claim appear as follows:
1. (Currently Amended) A method for in situ detection of defects and anomalies during an additive manufacturing process, the method comprising: 
receiving, by one or more processors, acoustic signals from via a plurality of sensors, wherein the acoustic signals are detected by the sensors during the additive manufacturing process; 
determining, by the one or more processors, that 
performing data fusion process to synchronize the acoustic signals with sensor data received from non-acoustic sensors of the plurality of sensors to produce synchronized sensor data; 
performing pattern recognition between the synchronized sensor data and a set of synchronized control sensor data obtained from a controlled additive manufacturing process, and wherein the defect is determined based on the pattern recognition; and 
comparing the synchronized sensor data with the set of synchronized control sensor data to determine that 
executing, by the one or more processors, one or more commands configured to control the additive manufacturing process subsequent to detecting the defect or the anomaly in the structure.

REASONS FOR ALLOWANCE
	Claims 1-2, 4-16 and 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 4-15
Regarding claim 1, the prior art of record, Hall (US 20180154484) discloses an additive manufacturing apparatus and corresponding method for building an object by layerwise consolidation of material wherein the apparatus includes a build enclosure containing a build support for supporting the object during the build, a material source for providing material to selected locations for consolidation, a radiation device for generating and directing radiation to consolidate the material at the selected locations and an acoustic sensing system. The acoustic sensing system may be arranged to detect acoustic signals generated in the build enclosure by consolidation of the material with the radiation. The acoustic sensing system may be a passive acoustic sensing system arranged to detect acoustic signals generated in the build enclosure that are indicative of at least one condition of the building process and/or the object (Hall, see Fig. 1, its corresponding paragraphs, [0060]-[0075] and [0127]). The prior art of record, Mehr et al. (US 20200096970) discloses a method for control of post-design free form deposition processes or joining processes are described that utilize machine learning algorithms to improve fabrication outcomes. The machine learning algorithms use real-time object property data from one or more sensors as input, and are trained using training data sets that comprise: i) past process simulation data, past process characterization data, past in-process physical inspection data, or past post-build physical inspection data, for a plurality of objects that comprise at least one object that is different from the object to be fabricated; and ii) training data generated through a repetitive process of randomly choosing values for each of one or more input process control parameters and scoring adjustments to process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments (Mehr, see [0004] and [0030]-[0032]). The prior art of record, DehghanNiri et al. (US 20180101167) discloses a method for in-process monitoring of a 3D manufacturing apparatus or quality control of a 3D manufactured structure is provided. The method includes a generating step that generates an acoustic wave in the 3D manufactured structure. A receiving step receives the acoustic wave with a microphone array. An analyzing step analyzes a frequency spectrum of the acoustic wave. A determining step determines if the frequency spectrum indicates a defect in the 3D manufactured structure (DehghanNiri, [0032]-[0034).
However, regarding claim 1, the combination of prior arts does not describe:
performing data fusion process to synchronize the acoustic signals with sensor data received from non-acoustic sensors of the plurality of sensors to produce synchronized sensor data; performing pattern recognition between the synchronized sensor data and a set of synchronized control sensor data obtained from a controlled additive manufacturing process, and wherein the defect is determined based on the pattern recognition; and comparing the synchronized sensor data with the set of synchronized control sensor data to determine that the anomaly is present; and executing, by the one or more processors, one or more commands configured to control the additive manufacturing process subsequent to detecting the defect or the anomaly in the structure

Claims 15-16 and 18-33
Regarding claim 15, the prior art of record, Hall (US 20180154484) discloses an additive manufacturing apparatus and corresponding method for building an object by layerwise consolidation of material wherein the apparatus includes a build enclosure containing a build support for supporting the object during the build, a material source for providing material to selected locations for consolidation, a radiation device for generating and directing radiation to consolidate the material at the selected locations and an acoustic sensing system. The acoustic sensing system may be arranged to detect acoustic signals generated in the build enclosure by consolidation of the material with the radiation. The acoustic sensing system may be a passive acoustic sensing system arranged to detect acoustic signals generated in the build enclosure that are indicative of at least one condition of the building process and/or the object (Hall, see Fig. 1, its corresponding paragraphs, [0060]-[0075] and [0127]). The prior art of record, Mehr et al. (US 20200096970) discloses an apparatus for performing a method for control of post-design free form deposition processes or joining processes are described that utilize machine learning algorithms to improve fabrication outcomes. The machine learning algorithms use real-time object property data from one or more sensors as input, and are trained using training data sets that comprise: i) past process simulation data, past process characterization data, past in-process physical inspection data, or past post-build physical inspection data, for a plurality of objects that comprise at least one object that is different from the object to be fabricated; and ii) training data generated through a repetitive process of randomly choosing values for each of one or more input process control parameters and scoring adjustments to process control parameters as leading to either undesirable or desirable outcomes, the outcomes based respectively on the presence or absence of defects detected in a fabricated object arising from the process control parameter adjustments (Mehr, see [0004] and [0030]-[0032]). The prior art of record, DehghanNiri et al. (US 20180101167) discloses an apparatus for performing a method for in-process monitoring of a 3D manufacturing apparatus or quality control of a 3D manufactured structure is provided. The method includes a generating step that generates an acoustic wave in the 3D manufactured structure. A receiving step receives the acoustic wave with a microphone array. An analyzing step analyzes a frequency spectrum of the acoustic wave. A determining step determines if the frequency spectrum indicates a defect in the 3D manufactured structure (DehghanNiri, [0032]-[0034).
However, regarding claim 15, the combination of prior arts does not describe:
the analysis of the acoustic waves comprises: performing data fusion process to synchronize the acoustic waves with sensor data received from non-acoustic sensors of the plurality of sensors to produce synchronized sensor data; performing pattern recognition between the synchronized sensor data and a set of synchronized control sensor data obtained from a controlled additive manufacturing process, and wherein the defect is determined based on the pattern recognition; and comparing the synchronized sensor data with the set of synchronized control sensor data to determine whether the anomaly is present
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117